Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated February 14, 2014 with respect to the shares of Common Stock of Ohr Pharmaceutical, Inc., and any amendments thereto, executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: February 14, 2014 SOUTH FERRY #2, L.P. By: /s/ Morris Wolfson Name: Morris Wolfson Title: Portfolio Manager WM GROUP HOLDINGS, LLC By: /s/ Aaron Wolfson Name: Aaron Wolfson Title: Manager /s/ Aaron Wolfson AARON WOLFSON /s/ Abraham Wolfson ABRAHAM WOLFSON /s/ Morris Wolfson MORRIS WOLFSON
